DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 11, 14, 15, 17, 18, 23, 25, 27, 28, 30, 31, and 34-36 drawn to a method of electrodeposition, classified in C25D5/02.
II. Claims 39-44, 46-52, 57, 59, 61, 63, and 64, drawn to and electrodepostion composition, classified in C25D3/38.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition may be used with processed not plating under bump metallization or with current densities outside those instantly claimed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jennifer Calcagni on 1 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, 11, 14, 15, 17, 18, 23, 25, 27, 28, 30, 31, and 34-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 39-44, 46-52, 57, 59, 61, 63, and 64 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 27-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0092611 A1) in view of Paneccasio et al (US 2010/0126872 A1).
As to claims 1, 7, and 27-31, Kim discloses a process for forming a copper feature over a semiconductor substrate in wafer level packaging for interconnecting an electronic circuit of a semiconductor device with a circuit external to the device ([0002]), wherein the semiconductor assembly comprises a base structure bearing an under bump structure , the under bump structure comprising an under bump pad or under bump metal (Fig. 9 #s 44/48/50); the process comprising:
	supplying current ([0050]-[0051] to an aqueous electrodeposition composition in contact with a cathode comprising the under bump structure on the semiconductor assembly (Table I and II among other passaged), said aqueous electrodeposition composition comprising:
	a) a source of copper ions at 50-85 g/L which falls within the instantly claimed range in instant claim 27 (table I and II copper sulfate )
	b) an acid at 75-85 g/L which falls within the instantly claimed range in instant claim 27  (table I and II sulfuric acid)
	c) a suppressor at 1-30 mL/L which falls within the instantly claimed range in instant claim 27 ([0029]-[0030] “wetting agent”)
	d) a leveler at 01-10 mL/L which falls within the instantly claimed range in instant claim 27  wherein the leveler ([0035]-[0036]) 
	e) an accelerator ([0025]-[0028] “brightener”) 
	and chloride ions as 30-150 ppm which falls within the instantly claimed range in instant claim 27
 wherein current is supplied in an electrolytic circuit comprising a direct current power source ([0051]), the aqueous electrodeposition composition, the under bump pad or under bump metal in electrical communication with the negative terminal of said power source and in contact with the electrodeposition composition. and an anode in electrical communication with the positive terminal of the power source and in contact with said electrodeposition composition ([0009], [0010], [0050])
	wherein the current supplied in the electrolytic circuit is maintained at an average current density of at least 12 A/dm2 ([0051])
	wherein a copper bump or pillar is electrodeposited on the under bump structure. (Fig. 10/11) [0063]).
	Kim fails to explicitly disclose the electroplating solution comprising the leveler as instantly claimed.
	Paneccasio discloses an electrodeposition composition (Abstract) comprising:
	A source of copper ions which falls within the instantly claimed range in instant claim27 ([0170]-[0171])
	An acid at a range which overlaps the instantly claimed range instant claim 27 ([0169] “acid baths” [0170] sulfuric acid, among other examples)
	A suppressor at a range which overlaps the instantly claimed range instant claim 27 ([0153] generically)
	A leveler which is a quaternized dipyridyl compound at a range which overlaps the instantly claimed range instant claim 27 ([0029], Abstract, generically)
	An accelerator at a range which overlaps the instantly claimed range instant claim 27  ([0134], [0137])
	Chloride ions at a range which overlaps the instantly claimed range instant claim 27 ([0173])
	Paneccasio further discloses these baths are usable with high current densities ([0181]).
	Paneccasio discloses the further dependent claim limitations drawn to specific combinations of the leveler and compositions:
	As to claim 7, Paneccasio discloses Paneccasio further discloses wherein the leveler comprises a quaternized dipyridyl compound, the quaternized dipyridyl compound comprising the reaction product of dipyridyl and an alkylating agent comprising the following structure (IIIb)  (Panecassio [0084]-[0089] which further recites the following structures in the cited paragrahs):

    PNG
    media_image1.png
    72
    400
    media_image1.png
    Greyscale
wherein B is selected from 

    PNG
    media_image2.png
    546
    637
    media_image2.png
    Greyscale


	As to claim 14, Paneccasio further discloses 

    PNG
    media_image3.png
    192
    275
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    452
    media_image4.png
    Greyscale
 ([0087], [0091]-[0097]).
As to claim 42, Paneccasio further discloses 

    PNG
    media_image3.png
    192
    275
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    281
    452
    media_image4.png
    Greyscale
 ([0087], [0098]-[0103]).
	As to claim 28 and 30, Panecassio further discloses 	a preferred organic sulfur compound in accordance with structure 5 ([0150]).
	As to claims 31, Paneccasio further discloses wherein the suppressor comprises polyether compounds with ratios of EO:PO that satisfy instant claim 31 ([0162]) and comprises an alkozylated alkylene diamine ([0158]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrodepostion composition with a leveler as taught by Paneccasio in the method of Kim because it produces a high purity copper metallization which prevents voiding in the deposit ([0011] Paneccasio) while providing more leveling of features while reducing overplate and under plate of the features ([0028] Paneccasio).

As to claim 2, Kim further discloses wherein the base structure comprises a concavity having sidewalls and a floor and the location of the under bump structure is within said concavity, wherein lateral growth of the bump or pillar during electrodeposition is constrained by the sidewall(s) of the concavity; and wherein the sidewalls are not conductive (where the concavity is within the resist structure 32 where the sidewalls constrain as seen by the bump plated therein).

As to claim 3, Kim further discloses wherein growth of the distal end of the bump or pillar is not laterally constrained during electrodeposition. (See open part of concavity 33 in 32).

As to claim 4, Kim further discloses wherein the under bump pad or under bump metal comprises a seminal conductive layer which functions as a cathode for initiating the electrodeposition of copper from the aqueous electrodeposition composition, and wherein the seminal conductive layer comprises a copper seed layer (layer 50 Fig. 9 [0061]).

As to claim 5, Kim disclose growing the copper bump at a rate greater than 2.5 micrometers/min (Abstract “at least 2 micrometers per minute, [0004] [0038] [0048] [0065] 2-6 micrometers per minute).

As to claim 36, Kim fails to explicitly disclose the aspect ratio of at least 1:1.
	Panecassio discloses plating into aspect ratios of at least about 1:1 and greater ([0023]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an aspect ratio of a least 1:1 as taught by Panecassio in the method of Kim in order to provide appropriate sizes suitable for plating interconnect features ([0023] Panecassio) which are the same as though found in Kim ([0003]).See MPEP 2144.07.


Claims 1-7 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2005/0092611 A1) in view of Sun et al (US 2017/0183791 A1).
As to claims 1, 7, and 17, 18, 23, and 25, Kim discloses a process for forming a copper feature over a semiconductor substrate in wafer level packaging for interconnecting an electronic circuit of a semiconductor device with a circuit external to the device ([0002]), wherein the semiconductor assembly comprises a base structure bearing an under bump structure , the under bump structure comprising an under bump pad or under bump metal (Fig. 9 #s 44/48/50); the process comprising:
	supplying current ([0050]-[0051] to an aqueous electrodeposition composition in contact with a cathode comprising the under bump structure on the semiconductor assembly (Table I and II among other passaged), said aqueous electrodeposition composition comprising:
	a) a source of copper ions at 50-85 g/L which falls within the instantly claimed range in instant claim 27 (table I and II copper sulfate )
	b) an acid at 75-85 g/L which falls within the instantly claimed range in instant claim 27  (table I and II sulfuric acid)
	c) a suppressor at 1-30 mL/L which falls within the instantly claimed range in instant claim 27 ([0029]-[0030] “wetting agent”)
	d) a leveler at 01-10 mL/L which falls within the instantly claimed range in instant claim 27  wherein the leveler ([0035]-[0036]) 
	e) an accelerator ([0025]-[0028] “brightener”) 
	and chloride ions as 30-150 ppm which falls within the instantly claimed range in instant claim 27
 	wherein current is supplied in an electrolytic circuit comprising a direct current power source ([0051]), the aqueous electrodeposition composition, the under bump pad or under bump metal in electrical communication with the negative terminal of said power source and in contact with the electrodeposition composition. and an anode in electrical communication with the positive terminal of the power source and in contact with said electrodeposition composition ([0009], [0010], [0050])
	wherein the current supplied in the electrolytic circuit is maintained at an average current density of at least 12 A/dm2 ([0051])
	wherein a copper bump or pillar is electrodeposited on the under bump structure. (Fig. 10/11) [0063]).
	Kim fails to explicitly disclose the electroplating solution comprising the leveler as instantly claimed.
	Sun discloses an electrodeposition composition for plating copper pillars (Title/Abstract) comprising: 
		Copper ions ([0050] “the solution that contains the plating material is an acidic copper (II) sulfate (i.e. CuSO4) solution”, [0052] “copper ion”) 
		An acid ([0050] “the electroplating bath further comprises an organic acid or an inorganic acid at the concentration of 5 to 200 g/L”, [0052] “sulfuric acid”).
		An accelerator in a concentration of 0.1-200 mg/L ([0052])
		A suppressor ([0050] “suppressor”, [0052] “polyethylene glycol” in a concentration of “The concentration of the suppressor is between 10 to 2000 mg/L”)
		A quarternized poly(epihalohydrin) comprising n repeating units corresponding to 1N (See Figures and [0012] where n goes from 2-250, thus overlapping the instantly claimed range and thus prima facie obvious – see MPEP 2144.05 I), p which corresponds to the structure of 1p is 0 in accordance with the instantly claimed range of 0-25) where the amount used is 0.1-1000 mg/L, of 1-200 mg./L ([0052]), where the epihalohydrin is epichlorohydin (embodiment as disclosed in [0044] as required by instant claim 17, 18, 23, and ), and where the polymeric moiety is bonded to a residual hydroxyl oxygen of an alcohol (claim 1 A and Y groups)
	Where the structure provided in Fig. 1F corresponds to formula IIC as instantly claimed in instant claim 18.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the electrodepostion composition with a leveler as taught by Sun in the method of Kim because it produces a deposit with good surface flatness and height uniformity ([0010] Kim).

As to claims 11, 14, and 15, the limitations further limit the quaternized bipyridyl which is optional based on the limitations of providing either the quaternized bipyridyl or quaternized polyepihalohydrin. Thus, since the prior art discloses the quaternized polyepihalohydrin limitations drawn towards the quaternized bipyridyl are deemed optional and the claims properly rejected.

As to claims 34 and 35, the limitations are drawn towards the as plated result having either a dome or a dished end with a particular deviation from within feature uniformity not greater than about 10 %. With respect to the feature of being domed or dished, this is a result of the plating, where the longer plating times results in more material plating as a result of Farrady’s Law. Thus, by virtue of plating longer a domed end would be inevitable, regardless as to the symmetry of a dome. Likewise, the features naturally have a difference in height throughout the distal end of the deposit as evidenced by Fig. 3e in Sun. Sun claims to provide a uniformity of less than 10 % when using plating baths of their invention ([0053]). Thus, upon combination with Kim, one of ordinary skill in the art would reasonable expect to have a uniformity of less than 10% when using the baths of Sun OR would be motivated to optimize the plating conditions contributing to the plating growth to arrive as said uniformity values.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795